Citation Nr: 9919094	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-10 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from May 1968 to August 1971, 
which included a tour of duty in the Republic of Vietnam from 
August 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
RO, which, inter alia,  denied service connection for PTSD.  

In March 1996, the Board remanded the appeal for additional 
development, which has since been completed.  At that time, 
the Board referred to the RO the issues of service connection 
for skin and back disorders, matters raised by the veteran 
but not previously considered.  In April 1997, the RO denied 
the claims, and the veteran did not appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran did not engage in combat with the enemy.  

3.  Although an August 1986 VA out-patient treatment record 
reflects a diagnosis of PTSD, there is no credible diagnosis 
of PTSD based on a verified (or verifiable) stressor. 

4.  None of the veteran's claimed in-service stressors has 
been corroborated, and the veteran has not provided 
sufficient information to permit any further verification of 
his claimed stressors, despite numerous requests and 
opportunities to do so.  



CONCLUSION OF LAW

1.  The criteria for establishing service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records appear complete, and show no 
treatment, complaints, or diagnosis of PTSD.  In March 1969, 
prior to his tour of duty in Vietnam from August 1969 to June 
1970, the veteran was hospitalized in Okinawa, Japan for 
adult situational reaction and inadequate personality.  At 
that time, the examiner noted the possibility of a 
decompensating sociopath, but the above diagnosis was made.  
The subsequently dated service medical records indicate no 
further treatment.  The examiner felt that no further 
admissions were indicated.  

In relation to the dates of his reported PTSD stressors, it 
is noted that the service medical records show that the 
veteran received out-patient treatment for a laceration of 
the left leg on April 27, 1970 while in Danang, Vietnam.  No 
complications were noted.  He was seen at the United States 
(US) Army Hospital in Zama, Japan on June 11, 1970 for acute 
gastroenteritis and a callosity on the sole of the left foot, 
with an adjacent fissure.  On separation examination in July 
1971, the veteran reported no frequent trouble sleeping, no 
frequent or terrifying nightmares, no drug or narcotic habit, 
and no excessive drinking.  He reported depression or 
excessive worry, and nervous trouble of any sort.  He denied 
any attempted suicide.  No pertinent history of diagnosis was 
noted, and the veteran was honorably discharged effective in 
August 1971.  

Service personnel records show the veteran's active duty 
included approximately 10 months of service in the Republic 
of Vietnam, from August 1969 to June 1970.  His military 
occupational specialty was that of radio relay carrier and 
operator.  The veteran was honorably discharged in August 
1971, with no decorations, medals, badges, commendations, 
citations, or campaign ribbons indicative of combat.  He is 
noted to have participation in one campaign, the Undesignated 
#11 Campaign.  

The veteran contends that he has PTSD as a result of several 
traumatic experiences he underwent while on tour of duty in 
the Republic of Vietnam.  The veteran asserts that he had 
combat while with Company A, of the 37th Signal Battalion 
Support, even though his military specialty of radio relay 
carrier and operator is not a combat occupational specialty.  
These PTSD stressors reportedly include: (1) seeing the 
remains of two friends, including "Mike Eaglestaff" and a 
man known as "Pogo," who died violently in March or April 
1969 when the truck they were riding in (ahead of the truck 
the veteran was a passenger in) was hit by a land mine; (2) 
seeing the remains of another friend, "Roger Jeffers," who 
was killed by enemy shelling, an incident which occurred a 
month or two later, approximately in May 1969; and, (3) being 
subject to enemy shelling during the "Tet season," and at 
other times of the year (no specific dates or years given).  
The veteran also reports receiving shell fragment wounds for 
which he was given medical treatment at Camp Zama, Japan. 

Private records medical records dated from May 1983 are not 
pertinent to the claim on appeal.  

A  July 1989 private vocational assessment report includes 
the veteran's statement of medical history significant for 
treatment for wounds sustained in May 1970 while in Vietnam.  
At that time, the veteran reported that he underwent surgery 
in Japan for left shoulder, right hip, right arm and left 
knee "problems."  Personality tests showed some degree of 
depression present, as well as chronic pain syndrome due to 
his multiple physical disorders.  The veteran was considered 
unemployable due to his multiple physical disorders.  

Private treatment records of February 1992 show complaints of 
feelings of rage.  The veteran was referred to a VA medical 
facility to see if his difficulties might be related to his 
military experiences.  

VA out-patent treatment records, dated from 1992 to 1997, 
show hospitalization in March 1992 for alcohol and drug 
rehabilitation.  On hospital admission at the VA Coatesville 
Hospital, the veteran gave a 20 year history of alcohol and 
amphetamine use, with prior psychiatric admissions for 
disorders, including depression.  The pertinent diagnoses 
were depressive reaction, rule out amphetamine abuse, in 
partial remission, and borderline personality disorder.  

An April 1992 Agent Orange examination report indicates 
treatment for depression related to his physical problems, 
including chronic low back pain.  The veteran reported 
receiving multiple wounds of the hip and shoulder while in 
Vietnam in 1969 and 1970.  He also gave a 20-year history of 
drinking, although he stopped drinking in 1988.  

In July 1995, the veteran testified before the undersigned 
Member of the Board sitting in Philadelphia, Pennsylvania.  
He described the reported PTSD stressor events detailed 
above.  

In March 1996, the Board remanded the appeal for development 
of the claim.  The Board noted that the veteran's claims file 
and records do not support the contention that he was engaged 
in combat with the enemy while stationed in Vietnam.  The 
Board requested that the RO contact the veteran and obtain 
clarification and more detail regarding the alleged 
stressors.  The RO was to use this additional information to 
attempt to verify the PTSD stressors, if possible.  
Thereafter, the veteran was to undergo a VA PTSD examination 
to determine whether the veteran has a diagnosis of PTSD, and 
if so, whether the diagnosis is due to any verified stressor.  

In response to the Board's remand, in April and June 1996, 
the RO contacted the veteran and requested that he submit a 
more detailed statement of alleged PTSD stressors, including 
the dates, locations, and names of casualties, as well as the 
names of witnesses.  Specifically, the veteran was informed 
that neither Mike Eaglestaff nor Roger Jeffers was listed as 
casualties of the Vietnam War.  The veteran was also advised 
to contact family and friends who may have knowledge of the 
events.  

On VA evaluation in July 1996 for physical complaints not 
pertinent to the appeal, the veteran gave a history of PTSD 
and detoxification at the VA Coatesville Hospital in 1992.  
See  VA hospital records detailed above.  On VA Mental Health 
Intake Evaluation examination in August 1996, the veteran 
gave a "long history of PTSD...ever since he left the Army in 
1971."  The veteran reported that his PTSD is manifested by 
intense nervousness and palpitations.  The veteran also 
reported a medical history of treatment for PTSD and 
substance abuse in 1992 while at the VA Coatesville Hospital.  
The veteran also gave a history of psychiatric evaluation in 
1971, after attempting suicide after accidentally overdosing 
a friend, who died from the incident.  Based apparently on 
the above history, a diagnosis of PTSD and substance abuse 
was made in August 1996.

In August 1996, the RO again requested more specific 
information from the veteran concerning his claimed 
stressors.  Later in August 1996, the veteran's 
representative submitted copies of documents which appear to 
be a hand-written list of addresses of the veteran's close 
fellow soldiers and friends, as well as duplicate service 
medical and personnel records.  In September 1996, the 
veteran replied that he is not sure of the names of the men 
whose violent deaths are give as the veteran's PTSD 
stressors.  He indicated that he is unable to give more 
specific details as requested by the RO.  However, the 
veteran indicated that he was still gathering evidence to 
support his claim.  

In connection with the RO's June 1997 attempt to verify the 
veteran's reported PTSD stressor events, the United States 
Army and Joint Services Environmental Support Group (ESG) 
(now, the United States Armed Services Center for Research of 
Unit Records (Unit Records Center)) issued a report in July 
1997.  The report indicates that that organization was unable 
to verify the veteran's claimed stressors.  As to the first 
two stressors, involving the deaths of Mike Eaglestaff and 
Roger Jeffers, ESG noted that neither men were listed as 
casualties in the Vietnam Casualty Detailed Reports.  
Moreover, it was noted that while the veteran indicates that 
the incidents occurred in March and April (and May) 1969, the 
veteran is identified as having first arrived in Vietnam in 
August 1969-months after the dates of the alleged first two 
stressor events.  ESG indicated that with more specific dates 
and descriptions of the events, morning reports could be 
requested.  However, extracts from the Operational Reports 
(OR's) indicate that during the period ending in October 31, 
1969, two reported incidents of enemy activity were listed, 
but this resulted in only one wounded soldier.  No deaths 
were documented.  OR's for the period from February to July 
1970 show no reports of enemy activity there. Moreover, the 
ESG was unable to document that the veteran was wounded.  
[While is was suggested that the veteran's service medical 
record be obtained, the records on file appear complete, as 
detailed above].  

An April 1998 VA Memorandum indicates that, given the July 
1997 ESG report, none of the veteran's claimed stressors were 
verified, and that the evidence of record does not 
demonstrate that the veteran participated in any combat.  

On VA psychiatric examination in May 1998, the VA claims file 
was reviewed.  The veteran described thinking of Vietnam on a 
daily basis, with feelings of anger and mistreatment, and a 
desire to be left alone.  He reported feelings of being 
resentful of others, blaming others for his misfortunes, 
mistrustful, hypervigilant and somewhat paranoid.  The 
veteran was found to be oriented in all spheres; speech was 
generally goal directed, though circumstantial and over-
inclusive; his affect was sullen, annoyed, demanding and 
pessimistic.  Thought content was characterized by feelings 
of mistreatment during his time in the service, as well as by 
the VA.  The examiner noted that the veteran did not appear 
to be distressed about specific memories of traumatic events 
or by feelings of guilt or survivor guilt.  Rather, the 
veteran's predominant feeling was one of resentment at being 
mistreated, feeling victimized, and not able to identify any 
role he might have played in the situations in which he has 
found himself.  The diagnoses were major depression, 
recurrent, moderate, with alcohol, marijuana abuse in partial 
remission, and paranoid personality disorder.  Stressors were 
noted to be severe, being in a combat zone, and possibly with 
combat.  The examiner noted that the veteran satisfies some, 
but not all, criteria for PTSD, and that his personality 
disorder seems to be the most prominent presentation.  

Additional duplicate service medical, service personnel, and 
private and VA treatment records were received at the RO 
since his VA examination in May 1998.  In September 1998, the 
VA received copies of a February 1990 notice of grant of 
disability benefits from the Social Security Administration 
(SSA), along with copies of supporting medical records, not 
pertinent to the appeal.  The veteran was considered disables 
due to multiple physical disorders.  A private examination 
report dated in October 1988 and taken in conjunction with 
his SSA claim, indicates that the veteran showed no evidence, 
sign or symptom of schizophrenia, paranoid or other psychotic 
disorders, no anxiety related disorders, and no somatoform 
disorder.  The veteran was noted to have evidence of a 
personality disorder, as well as substance abuse.  

In a November 1998 statement, the veteran indicated that he 
could submit more evidence in support of his claim, including 
letters and taped conversations from people he served with in 
Vietnam, pictures of friend and fellow soldiers, and copies 
of private medical records dated in 1983.  In an April 1999 
written brief presentation, the veteran's representative 
requested that the veteran's November 1998 letter be accepted 
with a waiver of RO jurisdiction under 38 C.F.R. § 20.1304 
(1998).  [The Board notes that the veteran's letter was not 
accompanied by any additional evidence, and that his 
assertions were essentially duplicatus of statement made by 
him in earlier correspondence.  Accordingly, 38 C.F.R. 
§ 20.1304 (1998) is not for application].  


II.  Analysis

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997); see also 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) (governing claims for service 
connection, in general).  

As noted above, a diagnosis of PTSD was made in August 1996 
on out-patient evaluation, and the examiner related such 
diagnosis to the veteran's in-service experiences.  This 
diagnosis appears sufficient to well ground the claim.  See 
38 U.S.C.A. § 5107(b); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The question remains, however, as to whether the 
veteran, in fact, has a credible diagnosis of PTSD when this 
question is considered in light of the remaining criteria for 
service connection for the condition:  namely, credible 
evidence that the claimed stressor(s) actually took place, 
and of a nexus between the stressor and the veteran's 
symptoms. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy, and an alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressors actual occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstance, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service  records that corroborate the veteran's 
testimony or statements.  See Zarycki, 6 Vet. App. at 98. 

Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  The Board must make specific 
findings of fact, supported by reasons and bases, as to 
whether or not the veteran was engaged in combat with the 
enemy, and, if so, whether any of his claimed stressors were 
related to such combat.  Cohen, 10 Vet. App. at 145 
(citations omitted).  

In this case, the veteran is not shown to have engaged in 
combat with the enemy.  While the veteran gives a military 
history of having received shell fragment wounds in Vietnam, 
for which he reportedly received treatment at Camp Zama 
Hospital in Japan, his service medical records show treatment 
in Zama, Japan on June 11, 1970 for acute gastroenteritis and 
a callosity on the sole of the left foot, with an adjacent 
fissure. While treatment in March 1969 is shown for adult 
situational reaction and inadequate personality, with a 
notation of possible decompensating sociopath, was made in 
service, there is no evidence of record to show that this was 
related to combat.  Rather consistently, the May 1998 VA 
examination report shows a current diagnosis of a personality 
disorder, and the service medical records, far from 
supporting the veteran's claim, merely add weight to that 
apparently long noted diagnosis.  

Similarly, service personnel records show no wounds in 
action, no medal or awards, or occupational specialties 
indicative of combat.  While the veteran received the  
National Defense Service Medical, Vietnam Service Medal and 
Vietnam Campaign Medal, with device 60, as well as 
participation in the undesignated #11 Campaign, these are not 
determinative of any combat of the veteran.  It is also noted 
that while the veteran's two primary PTSD stressors 
reportedly occurred in March, April or May 1969, the evidence 
of record shows that the veteran served honorably in Vietnam 
from August 1969 to June 1970.  Accordingly, neither the 
service medical records nor the service personnel records 
support the veteran's assertion that he had combat in 
Vietnam. 

In view of the foregoing, the Board must conclude that the 
evidence fails to establish that the veteran engaged in 
combat with the enemy.  Accordingly, corroboration of the 
occurrence of the claimed stressors is necessary.

Here, however, the veteran's claimed stressors have not been 
corroborated.  The Unit Records Center was unable such events 
based on the information initially provided by the RO.  
Furthermore, the veteran has failed to respond in any 
meaningful way to the RO's April, June and August 1996 
requests for more specific dates, and places, as well as 
names of casualties and witnesses to the reported stressor 
events.  He also has not otherwise provided any information 
corroborating either his participation in combat, or the 
occurrence of his claimed stressful in-service events.  

Hence, under the circumstances of this case, the diagnosis of 
PTSD of record is not credible for purposes of establishing 
service connection for PTSD.  Initially, the Board notes that 
the August 1996 diagnosis is the only diagnosis of PTSD of 
record.  While the veteran reported a long history of PTSD on 
evaluation in August 1996, he incorrectly stated that his 
1992 VA hospitalization was for PTSD, while the 1992 private 
and VA records show otherwise, as detailed above.  Similarly, 
the medical records obtained from the SSA show no diagnosis 
of PTSD, but rather, other psychiatric diagnoses.  (It is 
noted that the July 1996 VA evaluation reports show a history 
of PTSD, but did not include a current diagnosis). As 
indicated above, both private and VA treatment records of 
1992 show treatment for psychiatric disorders other than 
PTSD, namely, depressive reaction and borderline personality 
disorder.  PTSD also was not diagnosed on the most current VA 
examination in May 1998.

Even more significant is the fact that the August 1996 PTSD 
diagnosis was not based on a review of the veteran's 
documented medical and service history; rather, the record's 
sole diagnosis of PTSD was made on the basis of the veteran's 
own reported history.  The Board is not bound to accept as 
credible a diagnosis of PTSD that is not based upon a 
verified, recognizable stressor.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In this case, at the time of the 
August 1996 evaluation, neither the veteran's participation 
in combat nor the occurrence of any in-service stressful 
experience had been verified; moreover, no such participation 
or event has since been verified, and the veteran has not 
provided sufficient additional information to warrant an 
additional attempt to verify participation in combat or the 
occurrence of an in-service stressful experience.  
Accordingly, there is no present basis upon which to have the 
veteran undergo any further examination.

Inasmuch as the record contains no credible evidence that the 
veteran, in fact, has PTSD as result of his in-service 
stressful experiences, the Board must conclude that the 
criteria for service connection for PTSD are not met.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

